 

CANCELLATION OF PROMISSORY NOTE

 

This Cancellation of Promissory Note (“Cancellation Agreement”) is entered into
this 29th day of October, 2013, by and among San Lotus Holding Inc. (“SLH”),
Green Forest Management Consulting Inc. (“Green Forest”), and Yu Chien-Yang, and
Da Chuang Business Management Consulting Co., Ltd. (together the “Xinpi Land
Sellers”).

 

RECITALS

 

A.WHEREAS, SLH assumed a certain Promissory Note dated October 29, 2013 and
originally held by Green Forest in the original principal amount of Fifty Three
Million Two Hundred Thirty Eight Thousand Eight Hundred Fifty One New Taiwan
Dollars (TWD $53,238,851), in favor of the Xinpi Land Sellers (the “Note”);

 

B.WHEREAS, the Xinpi Land Sellers used the funds owed under the Note to
subscribe to shares of SLH common stock;

 

C.WHEREAS, the parties hereto agree that there are no obligations outstanding
among the parties whatsoever relating to the Note; and

 

D.NOW, THEREFORE, the parties hereto desire to cancel the Note.

 

AGREEMENT

 

The Note is hereby terminated and cancelled and is of no further force and
effect. The Xinpi Land Sellers hereby agree to promptly return the Note to SLH.

 

IN WITNESS WHEREOF, the parties hereto have executed this Cancellation Agreement
as of the date first written above.

 

San Lotus Holding Inc.               By:   /s/ Chen Li Hsing     /s/ Yu
Chien-Yang   Chen Li Hsing     Yu Chien-Yang   Chairman of the Board            
Green Forest Management Consulting Inc.   Da Chuang Business Management
Consulting Co., Ltd.       By: /s/ Chiang Yu-Chang   By: /s/ Chen Kuan-Yu  
Chiang Yu-Chang     Chen Kuan-Yu   Chairman of the Board     Chairman of the
Board

 

 

 